                                                            1   ALEXIS GALINDO, ESQ. (SBN: 136643)
                                                            2   CURD, GALINDO & SMITH
                                                                301 E. Ocean Blvd., Ste. 1700
                                                            3   Long Beach, CA 90802
                                                            4   Telephone: (562) 624-1177
                                                                Facsimile: (562) 624-1178
                                                            5   agalindo@cgsattys.com
                                                            6   Attorney for Plaintiff, Frances Huber
                                                            7   LISA GRUEN (SBN# 116077)
                                                            8   lgruen@goldbergsegalla.com
                                                                AUBREE MACKEY (SBN# 297550)
                                                            9   amackey@goldbergsegalla.com
                                                           10   GOLDBERG SEGALLA LLP
                                                                777 S. Figueroa Street, Suite 1900
                                                           11   Los Angeles, CA 90017
                                                           12   Telephone: 213.415.7200
                                                                Facsimile: 213.415.7299
                                                           13   Attorneys for Defendant
                                                           14   Sunbeam Products, Inc. and Amazon.com Services, Inc.
                                                           15                         UNITED STATES DISTRICT COURT
                       633 West Fifth Street, 28th Floor




                                                           16                        EASTERN DISTRICT OF CALIFORNIA
                           Los Angeles, CA 90071
Goldberg Segalla LLP




                                                           17

                                                           18   Frances Huber,                            Case No. 2:19-cv-01776-KJM-EFB
                                                                              Plaintiff,                  STIPULATION FOR PROTECTIVE
                                                           19                                             ORDER AND PROPOSED ORDER
                                                                         v.                               THEREON
                                                           20
                                                                                                          District Judge: Kimberly J. Mueller,
                                                           21 Sunbeam Products, Inc.; Amazon.com          Dept. 3
                                                              Services, Inc.; DOES 1 through 20,
                                                           22 inclusive,

                                                           23              Defendants.

                                                           24                              STIPULATED PROTECTIVE ORDER
                                                           25            PLAINTIFF, FRANCES HUBER, an individual, and DEFENDANTS,
                                                           26   SUNBEAM PRODUCTS, INC., dba JARDEN CONSUMER SOLUTIONS, INC.,
                                                           27   a corporation (hereinafter “SUNBEAM”), and AMAZON.COM SERVICES, INC.,
                                                           28   a    corporation    (hereinafter   “AMAZON”),   (referred   to   collectively    as
                                                                                                         -1-
                                                                                                                STIPULATION FOR PROTECTIVE ORDER
                                                                                                                      CASE NO. 2:19-cv-01776-KJM-EFB
                                                                25369353.v1
 1   “DEFENDANTS”) by and through their respective attorneys (referred to
 2   collectively as “THE PARTIES”), hereby enter into the following STIPULATION
 3   and PROTECTIVE ORDER (hereinafter “Protective Order”) concerning
 4   documents, materials and information to be produced by THE PARTIES.
 5   DEFENDANTS desire to maintain the confidentiality of the documents and/or
 6   things themselves as well as the confidentiality of the fact of their existence, their
 7 description and identity and their sum and substance. The parties, their attorneys,

 8 their experts, and their agents have agreed to comply with the letter and intent of

 9 such confidentiality.

10            Specifically, the Parties to this action contemplate that discovery will involve
11 information and documents that contain personal medical and financial information,

12 trade secrets, proprietary or competitively sensitive financial and business

13 information, and other private or confidential information. The Parties request entry

14 of this Protective Order to establish procedures to enable the parties to obtain

15 discovery of such information and documents; to protect against public disclosure;

16 and to promptly resolve disputes over confidentiality. The Parties, through their

17 counsel of record, stipulate as follows:

18            1.    Scope and Application of Protective Order. This Protective Order
19   governs all documents, information, or other material that is designated
20   “Confidential Information” as defined herein, and that is produced in connection
21   with this litigation by any person or entity (the “producing party”) to any other
22   person or entity (the “receiving party”), regardless whether the person or entity
23   producing or receiving the Confidential Information is a party. The use of
24   confidential documents and testimony and the information contained therein
25   ("Protected Material" or “Confidential Information”) by counsel in this litigation,
26   and all others receiving said Protected Material from counsel, shall be strictly limited
27   to use in this case alone and shall be subject to all the terms of this Protective Order.
28
                                                  -2-
                                                           STIPULATION FOR PROTECTIVE ORDER
                                                                 CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            2.      Definitions.
 2                    2.1.   Confidential Information or Protected Material. “Confidential
 3            Information” or “Protected Material” means any information that is private,
 4            confidential, or proprietary, including, but not limited to, the following
 5            representative but non-exclusive examples:
 6                  personally identifiable information
 7                  medical records
 8                  taxes and other financial records
 9                  accounting or financial statements (not including publicly available
10                    financial statements)
11                  trade secrets
12                  commercial, financial, pricing, budgeting, revenue, profit, or
13                    accounting information
14                  information about existing and potential customers
15                  marketing studies and projections
16                  business strategies, decisions, or negotiations
17                  compensation, evaluations, and employment information
18                  proprietary information about affiliates, parents, subsidiaries, and third-
19                    parties with whom the parties have or have had business relationships
20                  any other information whose disclosure could cause an invasion of
21                    privacy or competitive business harm.
22            This Protective Order is warranted because certain documents, information,
23 records, and other SUNBEAM and/or AMAZON materials contain proprietary or

24 confidential information which is entitled to be protected by a Court Order against

25 disclosure to competitors or to third persons for any purpose other than its use in this

26 specific litigation. Confidential Information derives value from not being publicly

27 known, and public disclosure could lead to serious and unwarranted injury. Such

28 documents and other materials will be disclosed to the PLAINTIFF or other parties
                                            -3-
                                                             STIPULATION FOR PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   subject to the stipulation that the use of such materials shall be limited by the terms
 2   of this Protective Order.
 3                   2.2.   Documents. The term “documents” includes all information or
 4   communications in any written or electronic form, regardless of format, and includes
 5   visual depictions such as photographs and videos.
 6                   2.3    Attorneys’ Eyes Only. The label “Attorneys’ Eyes Only” shall
 7   be used in the manner proscribed in subparagraph 7.2 below and means that the only
 8   person(s) allowed to view information so labeled are counsel for the party who
 9   requests the information, subject to subparagraph 7.1(a) below, or an expert or
10   consultant, subject to subparagraph 7.1(d) below.
11            3.     Designation of Confidential Information.
12                   3.1.   Good Faith Claims. All claims of confidentiality and objections
13   to those claims must be made under a good faith belief that the information satisfies
14 (or, in the case of objections, does not satisfy) the definition of Confidential

15 Information.

16                   3.2.   Produced Documents. A party producing documents that it
17   believes constitute or contain Confidential Information shall label the documents
18   with the following legend or something substantially similar to clearly advise of the
19   confidential nature of the contents:
20                 CONFIDENTIAL: Subject to Protective Order in Case No. 2:19-cv-
21                 01776-KJM-EFB in the United States District Court, Eastern District
22                 of California
23            The label shall not obliterate or obscure the contents. If a document containing
24   Confidential Information is produced in native format, the file name shall contain
25   the term “Confidential Information” or otherwise clearly indicate that it contains
26   information subject to this Protective Order. If any person or party makes copies of
27   documents designated as containing Confidential Information, each copy must be
28
                                                  -4-
                                                           STIPULATION FOR PROTECTIVE ORDER
                                                                 CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   marked as containing Confidential Information in the same form as the original
 2   document.
 3            A party producing documents that are stored on data storage devices shall
 4   designate the data storage device as containing Confidential Information, by labeling
 5   the data storage device and files as described above. If the receiving party or other
 6   persons or entities to whom disclosure is authorized under this Protective Order
 7   make a copy of any data storage device designated by the producing party as
 8 containing Confidential Information, the receiving party or other authorized person

 9 shall mark each copy as containing Confidential Information in the same form as the

10 notice on the original data storage device. If the receiving party or other authorized

11 person prints or makes copies of the documents stored on such data storage device,

12 each page must be copied with the label specified in this section.

13                  3.3.   Interrogatory Answers. If a party answering an interrogatory
14   believes that its answer contains Confidential Information; it shall answer in a
15   separate document that is designated as Confidential Information.
16                  3.4.   Inspections of Documents. If the parties inspect documents
17   rather than produce copies, no designation of Confidential Information needs to be
18   made before the inspection. The party making documents available for inspection
19   may designate categories of documents that contain Confidential Information, and
20 the information contained in those documents shall be considered Confidential

21 Information under this Protective Order. If the inspecting party selects documents to

22 be copied, the producing party shall designate Confidential Information when the

23 copies are produced.

24                  3.5.   Deposition Transcripts. To the extent possible, testimony shall
25   be designated confidential at the time it is given by deposition or otherwise,
26   including any videotape depositions. Any confidential exhibits referred to in a
27   deposition shall be noted as confidential in the record. The court reporter shall be
28   advised of this Protective Order and given a copy of this Protective Order to be
                                                 -5-
                                                         STIPULATION FOR PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   included with any transcript of the deposition. No person except those permitted
 2   access to Confidential Information by this Protective Order can attend depositions
 3   when Confidential Information is disclosed. Within 30 days after receiving a
 4   deposition transcript, a party may inform the other parties if the transcript or portions
 5   of it are designated as Confidential Information. If a party indicates at a deposition
 6   that the Confidential Information has been disclosed in the deposition, the transcript
 7   in its entirety shall be treated as Confidential Information for the 30 days. All persons
 8   and parties in possession of a copy of a designated deposition transcript shall
 9   appropriately mark it as containing Confidential Information. The confidential
10   portion or portions, including exhibits, of such transcript shall be subject fully to the
11   terms and conditions of this Protective Order. To the extent that such Protected
12   Material has been or may be in the future used in the taking of depositions, it shall
13   remain subject to the provisions of this Protective Order, and so shall the transcript
14   pages of all deposition testimony relating to said Protected Material.
15                 3.6.   Multipage Documents. A party may designate all pages of an
16   integrated, multipage document, including a deposition transcript and interrogatory
17   answers, as Confidential Information by placing the label specified in subparagraph
18   3.2 on the first page of the document. If a party wishes to designate only certain
19   portions of an integrated, multipage document as Confidential Information, it should
20   designate such portions immediately below the label on the first page of the
21   document and place the labels specified in subparagraph 3.2 on each page of the
22   document containing Confidential Information.
23                 3.7    Handling of Original Documents. The originals of the above
24   described documents shall remain in the custody of Defendants or their counsel. All
25   copies of such material, however obtained, shall be subject to the terms of this
26   Protective Order. No additional copies of any of the Protected Material shall be made
27   unless pursuant to instructions by counsel in this litigation and unless counsel
28   maintains a strict accounting of each such copy.
                                                 -6-
                                                          STIPULATION FOR PROTECTIVE ORDER
                                                                CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            4.   Designations by Another Party.
 2                 4.1.   Notification of Designation. If a party other than the producing
 3   party believes that a producing party has produced a document that contains or
 4   constitutes Confidential Information of the non-producing party, the non-producing
 5   party may designate the document as Confidential Information by notifying all
 6   parties in writing within 30 days of service of the document.
 7                 4.2.   Return of Documents.         Whenever a party other than the
 8   producing party designates a document as Confidential Information under
 9 subparagraph 4.1, each party receiving the document shall either add the

10 Confidential Information designation or substitute a copy of the document bearing

11 such designation for each copy of the document produced by the producing party.

12                 5.     Objections to Designations.
13                 5.1.   Notice of Objection. Any party objecting to a designation of
14   Confidential Information, including objections to portions of designations of
15   multipage documents, shall notify the designating party and all other parties of the
16   objection in writing within 30 days of receiving the designation or, if a document is
17   first produced fewer than 30 days before trial, within half of the time remaining
18   before trial. This notice must identify each document that the objecting party in good
19   faith believes should not be designated as Confidential Information and provide a
20   brief statement of the grounds for such belief.
21                 5.2.   Conference Regarding Objection. The parties with an interest in
22   resolution of the objection shall confer within 10 days after such objection to attempt
23   to resolve their differences, unless the parties agree to a longer time. If the parties
24   cannot resolve their differences, the objecting party shall have 14 days after the
25   conference to file a motion to remove the Confidential Information designation.
26                 5.3.   Treatment after Objection Is Raised. All documents, information
27   and other materials initially designated as Confidential Information shall be treated
28 as Confidential Information in accordance with this Protective Order unless and until
                                            -7-
                                                         STIPULATION FOR PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   the Court rules otherwise. If the Court rules that a Confidential Information
 2   designation should not be maintained as to a particular document, the producing
 3   party shall, upon written request by a party, provide that party a copy of that
 4   document without the Confidential Information designation. If the Court should
 5   determine that said information is not "privileged," or "proprietary" or otherwise
 6   "confidential" in nature, the parties and all those who have assisted the parties in the
 7   preparation and prosecution of this action, including expert witnesses, shall be
 8   relieved from the mandates of this Protective Order as it relates to such information.
 9            6.   Custody. All Confidential Information and all copies, extracts, and
10   summaries thereof, shall be retained by the receiving party in the custody of counsel
11   of record, or by persons to whom disclosure is authorized under subparagraph 7.1.
12            7.   Handling of Confidential Information before Trial.
13                 7.1.   Authorized Disclosures.      Confidential Information shall be
14   disclosed by the receiving party only to the following persons:
15                 a.     Counsel for the parties, including their associates, clerks,
16                        paralegals, and secretarial personnel;
17                 b.     Qualified persons taking testimony in this litigation involving
18                        such Confidential Information, and necessary stenographic,
19                        videotape and clerical personnel;
20                 c.     Deposition and trial witnesses;
21                 d.     Experts and their staff who are consulted by counsel for a party
22                        in this litigation;
23                 e.     Parties and their employees and insurers with a discernible need
24                        to know;
25                 f.     In-house counsel and paralegals;
26                 g.     Vendors employed by counsel for copying, scanning, and
27                        handling of documents and data; and
28
                                                 -8-
                                                            STIPULATION FOR PROTECTIVE ORDER
                                                                  CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1                   h.     The Court hearing this litigation and the Court’s staff, subject to
 2                          the Court’s processes for filing materials under seal.
 3            Such disclosures are authorized only to the extent necessary to investigate,
 4   prosecute, or defend the litigation. Without further order from the Court,
 5   Confidential Information and/or Protected Material shall not be disclosed for any
 6   purpose to any other individual, whether employed by a party to this action or not,
 7   who is known to be associated in anyway with a competitor of SUNBEAM and/or
 8   any other SUNBEAM entity, or a competitor of AMAZON and/or any other
 9   AMAZON entity, with the exception of any expert who may be retained by any party
10   for purposes of this case, provided his or her identity and position has been disclosed
11   and he or she has signed a non-disclosure agreement in the form of Exhibit A
12   attached to this Stipulation, prior to the disclosure of any Protected Material. The
13   Protected Material shall not be disclosed for any purpose to any other individual who
14 is not associated in any way to this litigation.

15                   7.2    Highly Sensitive Information. Certain documents to be produced
16   by the parties may be highly sensitive, proprietary, commercial, or personal
17   information. Such highly sensitive information shall be labeled, in addition to the
18   marking described in subparagraph 3.2, as “FOR ATTORNEYS’ EYES ONLY” and
19   such information will be disclosed only to counsel for the requesting party, subject
20   to subparagraph 7.1(a), or to an expert or consultant, subject to subparagraph 7.1(d),
21   and not to the Parties or any other person. A party producing documents that it
22   believes constitute highly sensitive information shall label the documents with the
23   following legend or something substantially similar:
24                 CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY: Subject to
25                 Protective Order in Case No. 2:19-cv-01776-KJM-EFB in the
26                 United States District Court, Eastern District of California
27            Documents labeled “FOR ATTORNEYS’ EYES ONLY” are subject to all
28   of the provisions of this Protective Order governing the use, disclosure, and
                                                   -9-
                                                            STIPULATION FOR PROTECTIVE ORDER
                                                                  CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   destruction of Confidential Information, as well as the additional restrictions
 2   contained in this subparagraph 7.2.
 3                 7.3.   Acknowledgement       of     Protective   Order.       Confidential
 4   Information may not be disclosed to persons under subparagraphs 7.1(c) or 7.1(d)
 5   until the receiving party has obtained a written acknowledgment from such person,
 6   in the form described in Appendix A, that he or she has received a copy of this
 7   Protective Order and has agreed to be bound by it. A party who discloses
 8   Confidential Information in accordance with subparagraphs 7.1(c) or 7.1(d) shall
 9   retain the written acknowledgment from each person receiving the Confidential
10   Information, shall maintain a list of all persons to whom the party has disclosed the
11   Confidential Information in accordance with subparagraphs 7.1(c) or 7.1(d), and
12   shall furnish the written acknowledgements and disclosure list to the Court for in
13   camera review upon its request. Furnishing the written acknowledgements and
14   disclosure list to the Court shall not constitute a waiver of the attorney work product
15   or attorney-client privilege.
16                 7.4.   Disclosure to Competitors.        Before disclosing Confidential
17   Information to any authorized person who is a competitor (or an employee of a
18   competitor) of the designating party, the party wishing to make such disclosure shall
19   give at least 14 days written notice to the designating party, stating the names and
20   addresses of the person(s) to whom the disclosure will be made, and identifying with
21   particularity the documents to be disclosed. If, within the 14-day period, a motion is
22   filed objecting to the proposed disclosure, disclosure is not authorized until the Court
23   orders otherwise. For purposes of this Protective Order, “competitor” means any
24   person or entity that operates any online or physical marketplace or retail business
25   with more than 1,000 employees.
26                 7.5.   Unauthorized Disclosures. All persons receiving Confidential
27   Information under the terms of this Protective Order agree to the jurisdiction of this
28   Court for all matters arising from the improper disclosure or use of such Confidential
                                                -10-
                                                           STIPULATION FOR PROTECTIVE ORDER
                                                                 CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   Information. If Confidential Information is disclosed to any person other than in the
 2   manner authorized by this Protective Order, the party or person responsible for the
 3   disclosure, and any other party or person who is subject to this Protective Order and
 4   learns of such disclosure, shall immediately bring such disclosure to the attention of
 5   the designating party. Without prejudice to other rights and remedies of the
 6   designating party, the responsible party or person shall make every effort to retrieve
 7   the Confidential Information and to prevent further disclosure. The responsible party
 8   must also inform the person(s) to whom unauthorized disclosures were made of all
 9   the terms of this Protective Order and obtain written acknowledgment from such
10   person(s), in the form described in Appendix A.
11                 7.6.   Court Filings. All material filed with the Court containing or
12   disclosing Confidential Information shall be filed under seal, or in any other manner
13   as designated by the Court to maintain the confidentiality of said material, and shall
14   be available for inspection only by the Court, the Court’s staff, counsel of record to
15   the parties and necessary employees of such counsel until further Court order, except
16   as otherwise agreed by the parties and any consenting third party that designated the
17   documents, materials, or information as Confidential Information.
18            Without written permission from the Designating Party or a court order
19   secured after appropriate notice to all interested persons, a Party may not file in the
20   public record in this action Confidential Information. Confidential Information may
21   only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Confidential Information at issue. However, the designation of material as
23   confidential, without more, is insufficient to obtain a sealing order. Any party that
24   seeks to file Confidential Information under seal must comply with Local Rule 141,
25   which governs motions for a sealing order. A sealing order will issue only upon a
26   request establishing that the Confidential Information at issue is privileged,
27   protectable as a trade secret, or otherwise entitled to protection under the law.
28   Further, the briefing on the motion for a sealing order shall address U.S. Supreme
                                               -11-
                                                         STIPULATION FOR PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   Court and Ninth Circuit standards for whether the material may be filed under seal.
 2   Regardless of which party files the motion for a sealing order, the party that
 3   designated the material as confidential shall file a brief addressing those standards,
 4   and shall have the burden of establishing that the Confidential Information should
 5   be filed but not made publicly available.
 6            8.    Care in Storage. All persons having Confidential Information shall
 7   exercise reasonable care to protect against inadvertent disclosure, disclosure to
 8   unauthorized persons, and theft or hacking.
 9            9.    Handling during Trial. Confidential Information that is subject to this
10   Protective Order may be marked and used as trial exhibits by any party, subject to
11   terms and conditions imposed by the Court.
12            10.   No Implied Waivers. The entry of this Protective Order shall not be
13   interpreted as a waiver of the right to object to the furnishing of information or
14   documents in response to discovery requests or to object to a requested inspection
15 of documents or facilities. Nor is production of any document or information under

16 this Protective Order an admission that it is admissible in evidence. Nothing in this

17 Protective Order shall prejudice any party from seeking amendments hereto,

18 broadening or restricting the rights of access to or the use of Protected Material, or

19 otherwise modifying this Protective Order by agreement of counsel. This Protective

20 Order or subsequent Court Order may be amended without leave of the Court by the

21 agreement of counsel or the parties in the form of a Stipulation that shall be filed in

22 this case.

23            11.   Inadvertent Failure to Designate as Confidential. The inadvertent
24   failure to designate any information as Confidential does not waive a party’s claim
25   of confidentiality. In the event of disclosure of such information, the information
26   shall be designated as Confidential Information by the party as soon as reasonably
27   possible after learning of the disclosure and such information shall thereafter be
28   treated as Confidential Information subject to this Protective Order. No liability shall
                                                 -12-
                                                         STIPULATION FOR PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1   attach to any party’s use or disclosure of such information from the time of receipt
 2   until the party properly designates it as Confidential Information.
 3            12.   Inadvertent Disclosure of Privileged Documents or Information. If a
 4   party inadvertently produces a document or information that it could have withheld,
 5   in whole or in part, under a legitimate claim of privilege, the inadvertent production
 6 shall not waive any privilege or result in a subject matter waiver.

 7            A party who determines that it may have received potentially privileged
 8 documents or information shall immediately notify the producing party.

 9            A producing party may demand return of any inadvertently produced
10 document or information, and the receiving party shall immediately return them (and

11 any copies thereof) and delete all electronic versions and all notes or other work

12 product reflecting the contents of such material. Alternatively, the receiving party

13 may seek in camera review file an appropriate motion within 10 days to obtain a

14   court ruling on privilege, and the parties shall not use such documents or information
15   until the court rules.
16            13.   Parties’ Own Documents. This Protective Order does not restrict the
17   parties in their use or disclosure of their own documents and information.
18            14.   Motion to Compel Production of Confidential Information. If any third
19   party moves to compel production of Confidential Information, the party subject to
20   such motion shall immediately notify the parties who originally produced or
21   designated the Confidential Information to allow them an opportunity to oppose the
22   motion. In addition, if a party is ordered to produce Confidential Information
23   covered by this Protective Order, notice and, if available, a copy of the order
24   compelling disclosure, shall immediately be given to the parties who originally
25   produced or designated such Confidential Information. Nothing in this Protective
26   Order requires the party who is ordered to produce such Confidential Information to
27   challenge or appeal such an order.
28
                                               -13-
                                                        STIPULATION FOR PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            15.   No Effect on Other Rights. This Protective Order does not abrogate or
 2   affect any pre-existing contractual, statutory, or other legal obligations or rights of
 3   any party with respect to Confidential Information.
 4            16.   Handling upon Conclusion of Litigation. At the conclusion of this
 5   litigation, including any appeals, the parties shall account for each and every copy
 6   of the Protected Material and also summaries of the information contained therein,
 7   and shall, at Defendants’ election, destroy or return all copies and summaries of the
 8   Protected Material to SUNBEAM, AMAZON, or their counsel. All parties, counsel,
 9   and persons to whom disclosure was made shall return all Confidential Information
10   to the designating party within 90 days of the conclusion of litigation. Counsel shall
11   certify in writing that all such Confidential Information has been returned. Counsel
12   for each party also shall contact each person to whom that party has provided a copy
13   of any Confidential Information and request the documents be returned. In lieu of
14   returning Confidential Information, the person or party possessing it may destroy it
15   and certify such destruction in writing.          Each party shall also destroy all
16   undesignated copies of the document or return those copies to the producing party,
17   at the direction of the producing party.
18            17.   Protected Material Subpoenaed or Ordered Produced in Other
19   Litigation. If a party is served with a subpoena or a court order in other litigation
20   that compels disclosure of any information designated in this action as Confidential
21   Information, that party must:
22            i.    Promptly provide written notice to the designating party. Such
23                  notification shall include a copy of the subpoena or court order;
24            ii.   Promptly provide written notice to the party who caused the subpoena
25                  or court order to issue in the other litigation that some or all of the
26                  material covered by the subpoena or order is subject to this Protective
27                  Order. Such notification shall include a copy of this Protective Order;
28                  and
                                                -14-
                                                          STIPULATION FOR PROTECTIVE ORDER
                                                                CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            iii.   Cooperate with respect to all reasonable procedures sought to be
 2                   pursued by the designating party whose Confidential Information may
 3                   be affected.
 4            If the designating party timely seeks a protective order, the party served with
 5   the subpoena or court order shall not produce any information designated in this
 6   action as Confidential Information before a determination by the court from which
 7   the subpoena or order issued, unless the party has obtained the designating party’s
 8   permission. The designating party shall bear the burden and expense of seeking
 9   protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a receiving party in this action to
11   disobey a lawful directive from another court.
12            18.    Non-Party’s Protected Material Sought to be Produced in This
13   Litigation.     The terms of this Protective Order are applicable to information
14   produced by a non-party in this action and designated as Confidential Information.
15   Such information produced by a non-party in connection with this litigation is
16   protected by the remedies and relief provided by this Protective Order. Nothing in
17   these provisions should be construed as prohibiting a non-party from seeking
18   additional protection.
19            In the event that a party is required, by a valid discovery request, to produce
20   a non-party’s protected material in its possession, and the party is subject to an
21   agreement with the non-party not to produce the non-party’s protected material, then
22   the party shall:
23            i.     Promptly provide written notice to the requesting party and the non-
24   party that some or all of the information requested is subject to a confidentiality
25   agreement with a non-party;
26            ii.    Promptly provide the non-party with a copy of this Protective Order,
27 the relevant discovery request(s), and a reasonably specific description of the

28 information requested; and
                                                 -15-
                                                          STIPULATION FOR PROTECTIVE ORDER
                                                                CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            iii.   Make the information requested available for inspection by the non-
 2   party.
 3            If the non-party fails to object or seek a protective order from this court within
 4   14 days of receiving the notice and accompanying information, the receiving party
 5   may produce the non-party’s protected material responsive to the discovery request.
 6   If the non-party timely seeks a protective order, the receiving party shall not produce
 7   any information in its possession or control that is subject to the confidentiality
 8   agreement with the non-party before a determination by the court. Absent a court
 9   order to the contrary, the non-party shall bear the burden and expense of seeking
10   protection in this court of its protected material.
11            19.    This Protective Order may be executed in one or more counterparts,
12   each of which, when so executed and delivered, shall be deemed an original, but all
13   of which taken together shall constitute but one and the same instrument. PDF and
14   faxed execution of this Protective Order will constitute original signatures for all
15   purposes.
16

17   IT IS SO STIPULATED.
18
     Dated: February 5, 2020.
19
     Respectfully submitted,
20

21

22    _s/ Alexis Galindo ______________             s/ Lisa Gruen      ________
      Alexis Galindo                                Lisa Gruen, Esq.
23
      CURD, GALINDO & SMITH, LLP.                   GOLDBERG & SEGALLA
24    Attorneys for the Plaintiff Frances           Attorneys for Defendants Sunbeam
      Huber                                         Products, Inc. and Amazon.com
25
                                                    Services, Inc.
26

27

28
                                                  -16-
                                                            STIPULATION FOR PROTECTIVE ORDER
                                                                  CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1            THE PARTIES’ STIPULATION IS APPROVED AND THE TERMS
 2   THEREOF ARE ORDERED this 24th day of February, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -17-
                                               STIPULATION FOR PROTECTIVE ORDER
                                                     CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
 1                                     APPENDIX A
 2                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 3            I,   ___________________________       [print   or   type   full   name],   of
 4 _________________ [print or type full address], declare under penalty of perjury

 5 that I have read and understand the Protective Order that was issued by the United

 6 States District Court, Eastern District of California in Case No. 2:19-cv-01776-KJM-

 7 EFB, on January __, 2020, in the case Huber v. Amazon.com, Inc., et al. I agree to

 8 comply with, and be bound by, all the terms of the Protective Order and I understand

 9 and acknowledge that failure to comply could expose me to court-imposed sanctions

10 or contempt. I promise that I will not disclose any information or documents that are

11 subject to the Protective Order except in strict compliance with the provisions of the

12 Protective Order. I further agree to submit to the jurisdiction of the United States

13 District Court, Eastern District of California, for the purposes of enforcing the terms

14 of the Protective Order, even if such enforcement proceedings occur after

15 termination of this case.

16

17 Printed name: _____________________________

18 Physical address: __________________________

19 Mailing address: __________________________

20 Phone number: ___________________________

21 Email Address: ___________________________

22 Signature: _______________________________

23 Date: ___________________________________

24

25

26

27

28
                                              -18-
                                                        STIPULATION FOR PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-01776-KJM-EFB
     25369353.v1
